

EXHIBIT 10.1
[brinkslogoa02.jpg]
[rdofferletterfinalimage2.gif]
The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Douglas A. Pertz
Richmond, VA 23226-8100 U.S.A.
President & CEO
 
 





                                                    


July 14, 2016




Mr. Ronald Domanico,






Dear Ron:


It is a pleasure to formally offer you the role of Executive Vice President &
Chief Financial Officer with The Brink’s Company. The following outlines the
terms of our offer:


Position:
EVP & CFO

Location:    Corporate Headquarters
Start Date:    July 14, 2016
Reporting to:    President & CEO
Annual Salary:    $575,000
Annual Bonus Target:
Subject to the terms of the Key Employee Incentive Plan (KEIP) - 80% of Base
Salary; Award range 0% - 160% of Base Salary. Your 2016 bonus opportunity will
be prorated to be 6/12 of the annualized target value.

Long Term Incentive Target Value:
$1,100,000 2017 Long Term Incentive (LTI) Target Value, subject to approval in
February 2017 by the Compensation and Benefits Committee of the Board of
Directors pursuant to the 2013 Equity Incentive Plan. Note you will receive a
pro-rated LTI grant for 2016 with an aggregate value equal to $550,000,
delivered 25% in Restricted Stock Units; 37.5% in Internal Metric Performance
Share Units and 37.5% in Relative TSR Performance Share Units, subject to
approval by the Compensation and Benefits Committee of the Board of Directors.





--------------------------------------------------------------------------------








Sign-on Equity Grant:
Aggregate $1,000,000 value granted 50% in Restricted Stock Units which will vest
3 years from the date of grant, subject to the Company realizing positive
non-GAAP income from continuing operations for the period commencing on July 1,
2016 and ending on June 30, 2017, continued service through the vesting date (or
an earlier qualifying termination of employment), and 50% in performance-based
stock options (6 year term with 1/3 vesting if the average closing price over 20
consecutive trading days within 3 years of the date of grant is 125% of the
closing price on the date of grant; an additional 1/3 of the options will vest
if the average closing price is 150% of the closing price on the date of grant
and the final 1/3 will vest if the average closing price reaches 160% of the
closing price on the date grant) provided however, that: (1) the Sign-on grant
will not be granted unless, not later than the start date, you have purchased
the “Buy-in Equity” described below; and (2) no Sign-on equity will vest unless
you continue to hold all of the Buy-in Equity through the applicable vesting
date for each of the RSUs and Stock Options, provided that such holding
requirement shall cease upon the earlier of a Change in Control or your
termination of employment. This grant will be subject to approval by the
Compensation and Benefits Committee of the Board of Directors, pursuant to the
2013 Equity Incentive Plan.





Buy-in Equity:
You agree that you will purchase from the Company $500,000 of BCO stock on or
before your start date at the closing price on the New York Stock Exchange on
the date of sale.





Vacation:
4 weeks (20 days), accrued in accordance with The Brink’s Company Vacation –
Salaried Employees Policy.

Benefits:
You will be eligible for Brink’s health, life, and disability insurance and the
401(k) savings plan for salaried employees, in accordance with the plan
provisions described in the benefit materials enclosed. Your group insurance
will become effective immediately upon your first day of





--------------------------------------------------------------------------------




employment with Brink’s provided you complete the required enrollment forms.


Relocation:
Up to 6 months of temporary living with maximum of $5,000 per month and
reimbursement for movement of household goods as outlined in the corporate
relocation policy, without payment of broker fees or other similar fees and
costs for the sale of any real property.

 
Deferred Compensation:
You will be eligible to participate in the Brink’s Company Key Employees’
Deferred Compensation Program, which entitles you to 100% company match on the
first 10% that you defer in terms of salary and/or your KEIP award, subject to
approval by the Compensation and Benefits Committee of the Board of Directors.



Severance and Change in Control:
You will be eligible to participate in the Severance Plan of The Brink’s Company
and have a Change in Control agreement both on terms consistent with other
executives that report directly to the Chief Executive Officer.





This position being offered is employment is at will, which means that either
you or the Company may terminate the employment relationship at any time without
notice, for any reason.


As a pre-condition to perform the duties of the above-referenced position, which
will involve exposure to confidential and/or proprietary information belonging
to the Company and its clients and/or customers, you will be required to execute
a Confidentiality and Non-Competition Agreement. If you have any questions about
this agreement, please contact me.


Employment is contingent upon successful completion of the pre-employment
process to include, but not limited to: a background investigation and a
“results negative” outcome on the drug screen, which will be the final steps in
this process.


I am confident that you will excel in leading Brink’s and am excited about the
opportunities that lay ahead. If you have any questions, please call me.






Sincerely,
 




/s/Douglas A. Pertz


Douglas A. Pertz
President & CEO
The Brink’s Company




--------------------------------------------------------------------------------
















Accepted: this 14th of July, 2016            /s/Ronald Domanico
Ronald Domanico








